Citation Nr: 1703958	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  12-21 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right hand injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to August 2000, from March 2005 to March 2006, from May 2006 to December 2006, and from January 2008 to December 2008, with additional reserve service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  A Board hearing was held in October 2015; a transcript is of record.  During the hearing, the Veteran was granted a 30-day abeyance period for the submission of additional evidence.  That time period lapsed; no additional evidence was received.  


FINDING OF FACT

The Veteran's posttraumatic arthritis of the right hand metacarpophalangeal (MCP) joints is related to an injury she sustained during a period of inactive duty training (INACDUTRA) in March 2003.


CONCLUSION OF LAW

The criteria for service connection for a right hand disability, diagnosed as posttraumatic arthritis/osteoarthritis of the right hand MCP joints, have been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disability may be service connected if the evidence shows that the Veteran currently has a disability that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The term "active military, naval, or air service" includes any period of INACDUTRA during which the individual concerned was disabled from an injury incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  

The Veteran seeks service connection for residuals of a right hand injury.  A March 2011 treatment record from Naval Medical Center Portsmouth (NMCP) shows the Veteran's complaint of ongoing right hand pain since an injury in 2003; the diagnosis by G.L., a physician assistant, was posttraumatic arthritis/osteoarthritis of the right hand/MCP joints.  Therefore, a current right hand disability is shown.  

Service personnel records reflect that the Veteran had a period of INACDUTRA from March 14, 2003, to March 15, 2003.  See Navy Standard Integrated Personnel System - IDT Detail Review.  A September 2005 treatment record from Naval Medical Center Portsmouth reflects reports of a right knee injury from a fall in March 2003.  Notably, the Veteran has already been service connected for a right knee disability stemming from that injury.  See June 2009 Rating Decision.  Additionally, the Veteran testified at the October 2015 hearing that she had injured the fingers of her right hand at the same time that she injured her right knee in service.  See Hearing Tr. at 3-4.  Taken together, this evidence reasonably shows that she sustained a right hand injury at the same time she injured her right knee during a period of INACDUTRA in March 2003.  September 2008 and March 2011 treatment records from NMCP note the Veteran's reports of persistent right hand pain since the injury in 2003, which was diagnosed as posttraumatic arthritis of the right hand/MCP joints in March 2011.  

Notably, the record does not contain evidence of any other right hand injury since the March 2003 injury.  Therefore, the Board finds her reports of persistent right hand pain since 2003 credible and probative.  Accordingly, the evidence reasonably shows that the Veteran's right hand disability became manifest in service and has persisted since.  See 38 C.F.R. § 3.303(b).  As all of the requirements for establishing service connection are met, service connection for a right hand disability, diagnosed as posttraumatic arthritis/osteoarthritis of the right hand/MCP joints, is warranted.    


ORDER

Service connection for a right hand disability, diagnosed as posttraumatic arthritis/osteoarthritis of the right hand MCP joints, is granted.



____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


